Title: To Benjamin Franklin from Thomas Digges, 7 February 1779
From: Digges, Thomas
To: Franklin, Benjamin


Sir
B——l 7 Febry 1779
Since my letter by Mr Hunt I have taken the liberty to write you under cover to Monsr. G——d the 31st. ult. The two Gentlemen who will wait on you with this are lately from P——a, and thinking their accounts (tho not of very late dates) might tend to your information, I have solicited their call on you on their way to L’Orient & Nantes, whither they are bound on some schemes of their own— They can also give you some accounts from Casco Bay as late as Jany 1st, which they got from the Crew of a prize lately brought in from thence.
The fleet from Corke wch will consist of about 100 sail for the Wt Indies, & a small part for N York, are under sailing orders, & will probably sail between the 15 & 20th, perhaps a few days later— Their Convoy is one 60 G Ship, one frigate, and a 20 Gun Ship. A fleet is also assembling at Spit-head for a like destination & nearly the same number of Ships—day fixt for sailing the 12th Int. but it is more than probable they will be a fortnight longer. Some men of war of Force will see this fleet some leagues to the westward, but their convoy will be but two frigates & one sloop. Six weeks after the Corke fleet sails there will be a convoy appointed for another fleet, wch will be the large Spring Fleet. The East India Fleet of four of the line & 10 Compy. Ships are still at Spithead but will probably sail in a week—there is about 2,500 men going in them to India, cheifly McLoads highlanders, other Scotch Recruits, and kid-napt company troops. Some late accots from Canada via Halifax has producd an order for sending out one Regiment to Quebec to hold in security that Capitol from the native Canadians, who have been lately discoverd to avow Sentiments unfriendly to Government. Some few men are going to Halifax, & by all accots I can gather they talk of 3,000 For New York— These with nearly a like number intended to be sent in the Portsmo Fleet to the West Indies of which the Liverpoole Blues, abot 1100 men, are part, is the whole of the Army that is to subjugate America. It is said in the Admiralty that Transports are engaged to carry over fifteen thousand Men to Ama., but I see no likelyhood of it, nor where they will be able to get the Ships or men. In order to keep up the farce & appearances, every embarkation is marked down for America; yet the ministry & their friends hold a language, that the American War is not be prosecuted with vigour, nor is the Independence to be given up or peace as yet sought for: They seem to be persuing a sort of middle policy or half sighted measures that are incomprehensible to me. I beleive they build a little upon the reports of disunion in Ama. & in Congress; these reports together with Deanes, & Gen Lees letters, have had some effect upon the Stocks, & I think has given a little credit to Lord Norths intended loan. It is a general topic now that Mr. Lee, thro Lord Shelburne, is soon to offer terms from America short of Independence. You may easily guess what degree of Credit I give to such reports, but it hurts me that one of your body should lay Himself thus open to be talked of at home and to be much hurt in the Eye of his Employers. I write to him frequently without any one motive or purpose but the giving information, & which I am sure has been frequently useful if properly communicated: I write by this conveyance to tell him what I hear & know to be the conversation about him near his home, & let him act as his better judgement sees fit. I have not the least reason to suppose any letters pass between him & Lord Shelburne, further than that formerly there was a strict intimacy between them, & I cannot suppose that if such communication is now open, but that Mr L does it to serve the cause he is engagd in. I have dwelt thus long upon a topic perhaps improper to you, but my fears are, that any little differences in Europe may increase to party cabals & disunion at home, which I am certain will hurt America & its cause more than its most implacable Enemies can do mischief to it from hence. I make it my business to be as much among the lords & minority members as I can, for it has been in my power at times to give them a little information; I am sorry they do not all pull together so well as I wish; but tho they do not agree in the means, I hope they will succeed in the end. I believe many of them are at a loss for what ground to go upon—one I am sure, (whom I lately mentiond to you & with whom you have lately communicated) would be glad of a hint, and I think it might come servicably; He means to do something by way of motion, & maybe helpt by the pro or con to a simple question whether or not with the assent of France a suspension for a time of the treaty with America, could not be brought about, so as to give an opening for this ministry to negotiate wth your Community.
A Change in the ministry is more than usually talked of. It is thought Lord Sandwich & Suffolk are likely to go out, the place of former to be given to Lord Howe, & that of the latter to Lord Shelburne; If this gentleman gets in he will proceed hostily against America. I have talked much to him of late & I cannot fathom His politics save that his predominant bent is to the loaves & fishes; It is not unlikely his first effort may be to trick or deceive America, or Her agents, by holding out some false lights. He has ever been uniform in his opinion to me that the acknowlegement of Independence cannot nor must not be given, and that He sees a way short of Independence & honourable to both Countries that may be brought about— I wish my Country was as free from disunity or civil dissention, as that his Lordship is mistaken. Governor Johnstone, who has been deceivd himself by Galloway, Delaney, &ca, is going on deceiving others, and has done much mischeif; he seems to be treading the same path which Bernard & Hutchinson formerly did, & has lately declard to some of my acquaintance in Parliat that he has used, & will still use, every effort to perswade ministry to send out more men and prosecute the war with vigour.
Since I began this letter I have advices from Falmo. that a packet is arrivd there in 21 days from N York, wch. will bring her sailing to about the 15th Jany. There is no material accots by her save that 7 or 8 Victuallers had arrivd safe from Cork with a seasonable & much wanted supply— You may easily guess what degree of Credit is due to reports of N York, these were that Campbell met with very great success in Georgia & that the storey of a revolt there was confirmd—that some persons had erected the Kings standard in So Carolina; and that young Laurens had dangerously wounded Genl Lee in a duel at Phila— many stories of dessentions in Congress &ca &ctra.
I am sorry to hear from the bearer of this letter the very exhorbitant prices given for Dry Goods throughout America, the depreciation of the paper money &ctra—; these evils originate from the same cause a want of trade, & this might in a great measure be remideed, if the restrictions of not accepting imports from Gt. Britain were taken off. I wish this could be done in America, & that our friends would think of it.—This restriction has now no longer an effect on the manufacturers here, & I am convincd many Cargoes to considerable amount would be speedily sent out were they not seizable on their arrival; There are adventures enough here who would attempt to supply America by collusive clearances, & there are also many who would pack up their all & try to set themselves down in a happier Country. I am glad to find from Mr. C——gs that many useful articles which I have forwarded from hence to Ama. thro Spain have got out safely. I am now waiting here the arrival of a Spanh. vessel from Bilboa, & as I shall likely be here for a few weeks longer, a letter will safely find me directed a Mr. Monr. Pierre J. DuVal Bristol. I am very truly yr. Obt. Hle. Servant
T.D.
 
Addressed: Dr. B. F—
Notations: Digges Feb 7. 79 / Duval Bristol 7e 7bre.
